t c no united_states tax_court foothill ranch company partnership buck equities ltd tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date p is the tax_matters_partner of a partnership comprised of four other partners two of the partnership's partners are partnerships p filed a motion for reasonable_litigation_costs pursuant to sec_7430 i r c and contended that r was not substantially justified in determining that petitioner was not entitled pursuant to sec_460 i r c to use the percentage_of_completion_method_of_accounting held r's position relating to whether p was entitled to use pcm was not substantially justified held further first-tier partners that meet the net_worth requirements of sec_7430 i r c are eligible to receive an award held further a partner in a tefra partnership proceeding may receive an award for litigation costs that are paid_or_incurred by the partnership only to the extent such fees are allocable to that partner held further the amount sought by p for litigation costs is not reasonable and is adjusted accordingly michael s harms and mcgee grigsby for petitioner william h quealy jr and paul b burns for respondent opinion foley judge this matter is before the court on petitioner's motion for an award of litigation costs pursuant to sec_7430 and rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background in early laguna niguel properties a delaware corporation purchased the whiting ranch a parcel of approximately big_number acres of undeveloped land laguna subsequently exchanged the whiting ranch for an interest in foothill ranch company partnership frc a california limited_partnership in march of frc and orange county california executed an agreement that provided frc would be allowed to build housing units on the whiting ranch frc would construct a library a school roads water and sewer lines and other improvements and the county would incrementally issue frc permits to construct housing units as frc fulfilled its obligation to construct the aforementioned buildings and improvements in may of frc executed separate agreements with lyon communities inc lyon and p b partners partners to sell each of them a large parcel of the whiting ranch lyon and partners entered into their respective agreements with the intention to develop each of their parcels to ensure that the county would issue the construction permits necessary for such development each sales agreement provided that frc would fulfill its construction obligations to the county the sales agreements also imposed on frc construction obligations that were unrelated to its obligations to the county eg the construction of affordable housing units in addition the sales agreements provided that lyon and partners would perform some of the construction required pursuant to frc's obligations to the county by the end of frc's tax_year frc had not completed its construction obligations on its form_1065 u s partnership return of income which was filed on date frc used the percentage_of_completion_method_of_accounting pcm to calculate the income attributable to its property transactions with lyon and partners on date respondent mailed frc a notice of final_partnership_administrative_adjustment fpaa in the notice respondent determined that frc could not use pcm to calculate the income attributable to the aforementioned property transactions and that frc underreported its gross_receipts by dollar_figure on date hon property investments inc on behalf of frc filed a petition on the date the petition was filed frc was comprised of hon property investments inc hon family_trust hon family ventures ltd hon irrevocable income trust and buck equities ltd on date respondent contending that hon property investments inc was not frc's tax_matters_partner filed a motion to dismiss for lack of jurisdiction frc subsequently amended the petition to list buck equities ltd as the tax_matters_partner and on date we denied respondent's motion on date respondent filed his answer petitioner on date filed a motion for summary_judgment contending that pursuant to section a the 3-year period of limitations on assessment was applicable and this period had expired before respondent issued the fpaa the parties subsequently settled the case and filed a stipulation which made no adjustments to frc's reported income petitioner on date filed its motion for litigation costs discussion pursuant to sec_7430 we may award reasonable litigation and administrative costs to a prevailing_party in any_tax proceeding with the united_states litigation costs will not be awarded unless the prevailing_party establishes that it exhausted its administrative remedies sec_7430 in addition the prevailing_party may not receive an award relating to any portion of the proceedings that such party unreasonably protracted sec_7430 respondent concedes that petitioner has exhausted its administrative remedies but contends that petitioner has failed to establish it was a prevailing_party it did not unreasonably protract this proceeding and its litigation costs were reasonable i prevailing_party to be a prevailing_party a party in the proceeding must establish that the position_of_the_united_states was not substantially justified substantially prevail in the controversy and meet the net_worth and number of employees requirements net_worth requirements of the equal_access_to_justice_act eaja u s c sec d b sec_7430 respondent concedes that petitioner has substantially prevailed in this controversy but contends that petitioner has failed to satisfy the remaining requirements a substantial justification respondent's positions are substantially justified only if they have a reasonable basis in law and fact 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 the justification for each of respondent's positions must be independently determined see eg 51_f3d_34 5th cir 106_tc_76 during the course of this proceeding respondent contended the petition was defective because it did not designate the proper tax_matters_partner the period of limitations on assessment had not expired and petitioner was not entitled to use pcm to report its income petitioner does not challenge respondent's position relating to the tax_matters_partner and period of limitations issues as a result petitioner is not entitled to fees relating to those issues petitioner contends however that respondent's position regarding the pcm issue was not substantially justified sec_460 requires taxpayers to use pcm to report income from any long-term_contract a long-term_contract is any contract for the manufacture building installation or construction_of_property if such contract is not completed within the taxable_year in which such contract is entered into sec_460 notice_89_15 1989_1_cb_634 provides additional guidance regarding the definition of a long-term_contract the notice provides in pertinent part that a long-term_contract includes any contract for the production or installation of real_property or any improvements to real_property if the contract is not completed within the taxable_year in which it is entered into notice_89_15 q a-2 1989_1_cb_634 the notice further provides that a contract for the sale of property may be a long- term contract if the building installation or construction of the subject matter of the contract is necessary in order for the taxpayer's contractual obligations to be fulfilled notice_89_ q a-4 1989_1_cb_634 petitioner's sales agreements required the construction of buildings and improvements to real_property nevertheless respondent relying on notice_89_15 q a-4 1989_1_cb_634 contended that the agreements were not long-term_contracts because the sale of the parcels rather than construction of buildings and improvements was the primary subject matter of the agreements contrary to respondent's contention the construction of buildings or improvements to real_property need not be the primary subject matter of the contract rather such construction need only be necessary to fulfill the taxpayer's contractual obligation pursuant to the sales agreements frc was obligated to construct buildings and improvements relating to the whiting ranch moreover lyon's and partners' rights to develop their land were limited until these obligations were fulfilled ie the county would incrementally issue construction permits as the obligations were fulfilled in addition the sales agreements imposed on frc construction obligations that were unrelated to its obligations to the county eg the construction of affordable housing units as a result the construction of buildings and improvements to real_property was necessary to fulfill frc's obligations under the sales agreements and these obligations were not completed within the tax_year accordingly we conclude that respondent's position relating to this issue was not substantially justified b net_worth to be a prevailing_party a party must meet eaja's net_worth requirements sec_7430 specifically a party that is a corporation or partnership may not have a net_worth of more than dollar_figure or more than employees eaja u s c sec d b petitioner and respondent have differing views regarding who must meet the net_worth requirements we reject both parties' contentions petitioner contends that we must look to the partnership entity frc to determine whether the net_worth requirements are met this partnership proceeding however is governed by the procedural rules of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 codified as secs the partners rather than the partnership entity are the parties in a tefra proceeding see sec_6226 a rule 95_tc_388 see also 43_f3d_420 9th cir holding that a nonparty could not be a prevailing_party under eaja respondent contends that only those persons or entities whose tax_liabilities are affected by the outcome of the proceeding are eligible to receive an award because petitioner and hon family ventures ltd are pass-through entities respondent contends that the court should require petitioner's and hon family ventures ltd 's partners to establish that they meet the net_worth requirements respondent further contends that if petitioner's and hon family ventures ltd 's partners are pass-through entities the look-through process must continue until it reaches a person or entity whose tax_liability is affected by the outcome of the proceeding respondent's proposed look-through_rule however contradicts the congressional determination that a partnership may receive litigation costs eaja u s c sec d b stating that a party includes any partnership that meets the net_worth and number of employee requirements pursuant to eaja and the tefra partnership rules we hold that first-tier partners that meet the net_worth requirements are eligible to receive an award petitioner hon family ventures ltd and hon property investments inc have established that they meet the net_worth requirements accordingly they are prevailing parties no evidence has been submitted relating to the net_worth of either hon family_trust or hon irrevocable income trust and as a result they have not met the net_worth requirements we note that the presence of ineligible partners does not preclude the eligible partners petitioner hon family ventures ltd and hon property investments inc from receiving an award see eg 776_f2d_383 2d cir concluding that the presence of ineligible party did not prevent eligible parties from receiving an award ii unreasonable protraction of proceeding costs may not be awarded for any portion of the proceeding which the prevailing_party unreasonably protracted sec_7430 respondent contends that petitioner unreasonably protracted this proceeding by failing to select properly a tax_matters_partner and therefore the costs relating to the preparation of petitioner's objection to respondent's motion to dismiss should be denied respondent's contention is moot because we have already concluded that petitioner may not recover costs relating to the tax_matters_partner issue iii determination of reasonable costs petitioner claims litigation costs totaling dollar_figure petitioner is only entitled to these costs however if such costs were both incurred and reasonable sec_7430 a costs incurred a party's award for litigation costs is limited to the costs that the party actually paid_or_incurred 87_tc_838 thompson v commissioner tcmemo_1996_468 frc paid all the litigation costs in issue we conclude that a first-tier partner of frc may receive an award for such costs only to the extent they were allocated eg under the partnership_agreement to that partner the costs paid_by frc were allocated to petitioner hon family ventures ltd and hon property investments inc as follows petitioner hon family ventures ltd dollar_figure hon property investments inc dollar_figure dollar_figure dollar_figure -- therefore petitioner hon family ventures ltd and hon property investments inc are eligible to receive an award for costs to the extent of their allocable share in frc during the year in which the costs were paid b reasonable cost sec_1 services of an attorney sec_7430 defines reasonable_litigation_costs as reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding sec_7430 provides that fees for the services of an individual whether or not an attorney who is authorized to practice before the court or irs shall be treated as fees for the services of an attorney for purposes of sec_7430 see 109_tc_227 allowing litigation costs attributable to services performed by accountants we have also allowed costs attributable to services performed by individuals eg paralegals and law clerks under the supervision of someone who was authorized to practice before the court or irs see eg 100_tc_457 affd in part revd in part and remanded 43_f3d_172 5th cir the costs claimed by petitioner are attributable to services performed by individuals who meet these requirements accordingly petitioner is eligible to receive an award for such costs reasonable fees sec_7430 limits the hourly rate for attorney's_fees to dollar_figure with allowance for a higher rate for increases in the cost of living and other special factors eg the limited availability of qualified attorneys a special factors petitioner contends that it is entitled to fees in excess of the statutory rate because petitioner's advisers had special expertise in real_estate and tax law and the prevailing rate in the los angeles area exceeds dollar_figure to qualify for a higher statutory rate the attorney must have tax expertise that is necessary for the litigation in question 487_us_552 huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 powers v commissioner t c pincite petitioner has failed to meet this standard in addition the prevailing hourly rates in the relevant area are not a special factor pierce v underwood supra pincite powers v commissioner t c pincite therefore we conclude that petitioner is not entitled to fees in excess of the statutory rate ie as adjusted by increases in the cost of living and award petitioner attorney's_fees at an hourly rate of dollar_figure for dollar_figure for and dollar_figure for see huffman v commissioner supra pincite stating that is the appropriate base_year for calculating cost of living increases galedrige constr inc v commissioner tcmemo_1997_485 providing the rates for and b apportioning and awarding the fees and costs petitioner requests an award for hours in fees and dollar_figure in costs because petitioner failed to challenge respondent's position relating to the tax_matters_partner or the period of assessment petitioner may not receive an award for the hours that are attributable to those issues therefore petitioner is eligible to receive an award of fees based on hours ie hours in hours in and hours in and dollar_figure paid in in costs accordingly petitioner is entitled to an award of dollar_figure hon family ventures ltd is entitled to an award of dollar_figure and hon property investments inc is entitled to an award of dollar_figure for litigation costs all other arguments made by the parties are either irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered the awards are determined pursuant to the following formula partnership allocation x hours x rate partnership allocation x hours x rate partnership allocation x hours x rate allocation x costs total award thus the parties' awards were as follows petitioner dollar_figure x x x x dollar_figure x x dollar_figure x big_number hon family ventures ltd x x x x dollar_figure x x dollar_figure x big_number and hon property investments inc x x x x all totals are rounded to the nearest dollar
